COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
                                                              No. 08-15-00047-CR
                                               §
 EX PARTE ERIKA GONZALEZ,                                        Appeal from the
                                               §
                                                          Criminal District Court No. 1
                                               §
                                                            of El Paso County, Texas
                                               §
                                                           (TC# 20090D05031-DCRH)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 10TH DAY OF AUGUST, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.